Citation Nr: 0013414	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1943 to 
January 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The appellant is service connected for the residuals of 
shrapnel wound with right median nerve paralysis, rated 70 
percent disabling, and residuals of shrapnel wound with 
injury to right muscle group VIII, rated 10 percent 
disabling.

2.  The appellant's service connected disabilities prevent 
him from engaging in any form of substantially gainful 
employment consistent with his education and occupational 
experience


CONCLUSION OF LAW

The criteria for a total disability rating due to individual 
unemployability have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991). That is, his assertion 
that his service-connected disabilities have worsened to the 
extent that they render him unemployable raises a plausible 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  All relevant facts have been properly developed.  VA 
has completed its duty to assist in the development of this 
claim.  38 U.S.C.A. § 5107(a).  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for a veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16, (1999).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (1999).  See Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough. Van Hoose, 4 Vet. App. at 363.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  Id.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Id.  Moreover, the veteran's advancing age 
and non-service-connected disabilities may not be considered.  
See 38 C.F.R. § 3.341(a) (1999); Van Hoose, 4 Vet. App. at 
363; Hersey, 2 Vet. App. at 94.  In determining whether a 
particular veteran is unemployable, the Board must also give 
full consideration to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability.  38 C.F.R. § 4.15 (1999).  Furthermore, the Board 
must consider the effects of the veteran's service-connected 
disability or disabilities in context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412- 13 (1992).

In the case at hand, the appellant is service connected for 
residuals of shrapnel wound with right median nerve 
paralysis, rated 70 percent disabling, and residuals of 
shrapnel wound with injury to right muscle group VIII, rated 
10 percent disabling.  He has also been awarded special 
monthly compensation for loss of use of his right hand.  He 
has indicated that he is satisfied with the ratings assigned 
for his service-connected disabilities; however, he claims 
that he is rendered unemployable due to these conditions.  

The record indicates that the appellant has an eight grade 
education and has worked as a musician all of his life, 
playing the guitar and writing songs.  Medical records 
include a letter from Dr. G.D.G., dated in October 1997, 
which indicates that he is totally and permanently disabled 
due to the shrapnel wound injuries to the right hand.  His 
only occupation, and sole means of support, was as a guitar 
player.  The chronic pain and lack of mobility of his right 
hand now prevents him from making a living.  A report of a VA 
examination, dated in July 1998, indicates that he had 
virtually no motion at all in his right hand.  
Neurologically, he had markedly decreased sensation in the 
right forearm from just below the elbow all the way down.  He 
had complaints of intermittent sharp, stabbing pain and 
burning at all times.  

The appellant has also submitted statements from three 
employers, a dry cleaning business, a "men's shop," and an 
automobile sales shop.  All three employers reported that the 
appellant was unable to perform the required duties due to 
his physical disability.    

The Board has considered the evidence of record and the 
applicable laws and regulations and finds that entitlement to 
a total disability rating due to individual unemployability 
(TDIU) is warranted.  The RO has denied the claim because it 
has determined that the primary factor in the appellant's 
inability to work is his age and because the appellant is not 
prevented from being employed in all types of employment.  
However, VA must look at this appellant's disability in the 
context of his employment and educational background.  The 
record indicates that he has experience only as a musician 
and that he is clearly prevented from continuing to work in 
this field due to his service-connected disabilities.  Given 
that he has no other skills or experience, and given his 
eight grade education, it would seem logical that he could 
work only in the unskilled labor market.  With regards to 
that, there is no evidence of record to substantiate the RO's 
finding that he can in fact work.  In fact, the evidence of 
record indicates the exact opposite.  He has essentially 
complete loss of use of the right hand.  His private 
physician has indicated that he is rendered totally disabled 
due to his service-connected disability.  He has also 
submitted statements from several employers indicating that 
he would not be hired in a position due to his service-
connected disabilities.  The Board thus finds that the 
evidence supports his claim that he is rendered unemployable 
due to his service-connected disabilities and that 
entitlement to TDIU is warranted.  

The Board must note that decisions of the Board are based on 
the evidence of record.  The determination of the RO that the 
veteran could work as an automobile salesman, clothing 
salesman or a counter clerk is unsupported by facts contained 
in the record.  Rather, the facts are just the opposite.  
There is evidence that supports the claim and no competent 
evidence that refutes the evidence of record.  


ORDER

Entitlement to a total disability rating due to individual 
unemployability is granted, subject to the criteria which 
govern the payment of monetary awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

